ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-259, concluding that MARVIN S. DAVIDSON of ORANGE, who was admitted to the bar of this State in 1969, should be reprimanded for violating Rule 1:21-6 (record-keeping violations), and RPC 1.15 (failure to safekeep property), and good cause appearing;
It is ORDERED that MARVIN S. DAVIDSON is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.